Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 23, 2021

The Court of Appeals hereby passes the following order:

A22A0593. RANDALL JOEY FUTCH, JR. v. THE STATE.

      A jury found Randall Joey Futch, Jr. guilty of aggravated battery and theft by
taking. Futch filed a motion for new trial, which the trial court denied in part.
However, the trial court found that Futch was improperly sentenced to serve ten years
for theft by taking and scheduled a resentencing hearing. Futch filed a notice of
appeal. We, however, lack jurisdiction.
      Pursuant to OCGA § 5-6-34 (a) (1), defendants have the right to directly appeal
from all “final judgments, that is to say, where the case is no longer pending in the
court below.” A “case is not final and ripe for appeal until a sentence has been entered
on each count of the indictment that was the subject of the trial.” Keller v. State, 275
Ga. 680, 681 (571 SE2d 806) (2002). Based on the record before us, Futch has not yet
been re-sentenced. Accordingly, we lack jurisdiction over this appeal, which is hereby
DISMISSED.
      Upon entry of the sentencing order, the superior court clerk is DIRECTED to
re-transmit Futch’s appeal to this Court for re-docketing. Futch need not file a second
notice of appeal.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/23/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.